TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 4, 2014



                                      NO. 03-13-00550-CR


                             Andrew Nicholas Sheppard, Appellant

                                                 v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
               MODIFIED AND, AS MODIFIED, AFFIRMED --
                   OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment adjudicating guilt signed by the trial court on August 7,

2013. Having reviewed the record and the parties’ arguments, the Court holds that there is no

error in the trial court’s judgment requiring reversal; however, there are clerical errors in the

judgment that require correction. Therefore, the Court modifies the judgment adjudicating guilt

by: (1) deleting “24 months in State Jail; 70 days jail credit; 1956.00 fine” as the “Terms of Plea

Agreement” and substituting “Not Applicable” as the “Terms of Plea Agreement”; (2) deleting

“True” as the appellant’s “Plea to Motion to Adjudicate” and substituting a plea of “Not True”;

(3) deleting the statement that appellant “entered a plea of True to the allegations in the motion

to revoke” and substituting the statement that appellant “entered a plea of Not True to the

allegations in the motion to revoke”; (4) striking the provision requiring appellant to pay a fine of
$1,956; and (5) striking the provision requiring appellant to pay restitution. The judgment, as

modified, is affirmed. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.